Citation Nr: 1814288	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for rheumatic heart disease with mitral valve replacement, with atrial fibrillation status post pacemaker implantation, from December 1, 2009 through November 9, 2014.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Alan Watt, Agent


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1958 to May 1961.  The Veteran served during peacetime.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2014 and in December 2015.  

In June 2014, the case was remanded to obtain outstanding treatment records and a new VA examination, in light of the Veteran's assertion that his condition had worsened since his prior examination

In December 2015, the case was remanded to obtain outstanding treatment records and to provide the Veteran with a letter advising him of the information and evidence needed to award TDIU.

In February 2016, the Veteran filed a claim for TDIU.  


FINDING OF FACT

On February 22, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, that the appellant passed away in February 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant passed away during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


	(CONTINUED ON NEXT PAGE)







ORDER

The appeal is dismissed.




		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


